DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/30/21 have been fully considered but they are not persuasive.  Applicant asserts that one of ordinary skill in the art would not have modified Kim to have the claimed guide member in view of Sinkwich.  Applicant states that Sinkwich does not teach the functional limitation of the guide member now recited in the amended claims.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, although Sinkwich does not disclose the claimed function, its guide member is capable of performing the claimed function (note the similar structure of its guide member to that of the present application, in particular its vertical portion 19).  A constant flow is capable of being achieved due to the fixed space between the vertical portion 19 and the wall of the container, the fixed space forming a fixed cross-sectional area for fluid flow regardless of the amount of fluid in the container.

Response to Amendments
The rejection of claims 1-17 under 35 USC 103 set forth in the prior Office action is withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20160258106 by Kim in view of U.S. Patent 2694555 granted to Sinkwich.
As to claim 1, Kim teaches a washing machine comprising a washer body 11 (fig. 2); a tub which is rotatable and disposed inside the main body; and a detergent supply device 20 configured to supply detergent to the tub, wherein the detergent supply device 20 comprises a detergent housing 21 disposed inside the main body 11 and formed with a flow path through which the detergent is suppliable to the tub; a detergent case 22 to be disposed inside the detergent housing 21 therein and formed with detergent outlets 30, 32 (fig. 3) through which the detergent stored inside the case is discharged; and a detergent pump 50 to be connected to the detergent outlets.

As to claim 2, one of ordinary skill in the art would have recognized as obvious to configure the shape of the guide member to be a tunnel having a tubular shape with an open bottom and a cover perpendicular to an end of the tunnel.  The detergent outlet taught by Kim is in a tubular shape (fig. 3), and forming the guide member at a tubular 
As to claim 3, one of ordinary skill in the art would have recognized as obvious to configure the cover in a semi-circular shape in order to be in conformity with the tubular shape of the outlet taught by Kim (fig. 3).
As to claim 4, upon the obvious modification to have a guide member, it would necessarily protrude toward an inside of the detergent case of Kim.
As to claim 5, upon the obvious modification to have a guide member, it would be coupled to the outlet with the tunnel and guide member being disposed inside the detergent case of Kim.
As to claim 6, Kim teaches a valve 67 (fig. 5) coupled to the outlet of the case to open and close the outlet.
As to claim 7, the valve 67 of Kim is configured to move backwards and forwards inside the tunnel (fig. 5, while the valve is shown in a vertical orientation, one of ordinary skill in the art would have recognized as obvious that the orientation of the valve is a matter of inconsequential engineering design choice; furthermore, the valve would move backwards and forwards relative to the longitudinal orientation of the tunnel).
As to claim 8, Kim teaches a detergent inlet 36 at an upper portion formed as a dented shape with a predetermined depth (fig. 4).

As to claim 10, Kim teaches that the pump 50 is at a rear of the case and the outlet and the outlets 30, 32 are at a rear of the case (fig. 3).
As to claim 11, Kim teaches a supply port 26 on the housing (fig. 4) to discharge detergent to the tub.
As to claim 12, Kim teaches that the housing has an inclined lower surfaces toward the supply port 26 (fig. 4).
As to claim 13, Kim teaches a detergent supply device 20 configured to supply detergent to a washing machine comprising a detergent housing 21 formed with a flow path to supply detergent to a tub; a detergent case 22 to be disposed inside the detergent housing 21 therein and formed with detergent outlets 30, 32 (fig. 3) through which the detergent stored inside the case is discharged; and a detergent pump 50 to be connected to the detergent outlets.
Kim does not teach a guide member coupled to the detergent outlet that covers a part of an upper portion of the outlet.  However, one of ordinary skill in the art would have recognized as obvious to modify the detergent supply device taught by Kim to have the claimed guide member.  Sinkwich teaches a detergent supply device and teaches a guide member (baffle 19, fig. 2) that covers a detergent outlet of the detergent supply device.  Sinkwich teaches that the baffle prevents lighter detergent components that have separated from being drawn into the outlet, which suggests that the presence of the baffle ensures a more homogeneous solution of detergent is drawn into the outlet 
As to claim 14, one of ordinary skill in the art would have recognized as obvious to configure the shape of the guide member to be a tunnel having a tubular shape with an open bottom and a cover perpendicular to an end of the tunnel.  The detergent outlet taught by Kim is in a tubular shape (fig. 3), and forming the guide member at a tubular shaped tunnel would correspond to the shape of the outlet.  The tunnel would have an open bottom, similar to that as taught by Sinkwich, to properly allow detergent flow as taught by Sinkwich (see fig. 2).  Sinkwich further teaches a cover 19 that would be perpendicular to the end of the tunnel.  One of ordinary skill in the art would further have recognized as obvious to configure the cover in a semi-circular shape in order to be in conformity with the tubular shape of the outlet taught by Kim (fig. 3).

As to claim 16, the guide member would be capable of maintain a flow rate of detergent at a constant level while an amount of detergent falls below a position of the outlet (since the cover taught by Sinkwich covers the top portion of the outlet).
As to claim 17, the guide member would be capable of maintain a flow rate of detergent at a constant level while an amount of detergent falls below a position of the outlet (since the cover taught by Sinkwich covers the top portion of the outlet).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711